COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 DEREK HASSAN PRIDE,                                               No. 08-16-00313-CR
                                                 §
                               Appellant,                             Appeal from the
                                                 §
 v.                                                                 112th District Court
                                                 §
 THE STATE OF TEXAS,                                              of Upton County, Texas
                                                 §
                                Appellee.                        (TC# 15-09-U1083-DPO)
                                                 §

                                 MEMORANDUM OPINION

       Derek Hassan Pride appeals his conviction for possession with intent to deliver more than

one gram but less than four grams of methamphetamine, enhanced by a prior felony conviction.

A jury found Appellant guilty, found the enhancement paragraph true, and assessed his punishment

at imprisonment for ninety years. We affirm.

                                    FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it
must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review.        Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). The Court granted Appellant’s motion for access to the

appellate record and provided him with a copy of the record. Although we granted Appellant’s

requests for additional time in which to file his brief, he has not filed a pro se brief.

        After carefully reviewing the record and counsel’s brief, we conclude that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment of the trial court is affirmed.



                                                GINA M. PALAFOX, Justice
June 27, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                 -2-